Name: Council Regulation (EEC) No 4177/87 of 21 December 1987 opening, allocating and providing for the administration of a Community tariff quota for certain wine of designated origin falling within subheading ex 2204 21 25, ex 2204 21 29, ex 2204 21 35 or ex 2204 21 39 of the combined nomenclature and originating in Algeria (1988)
 Type: Regulation
 Subject Matter: tariff policy;  beverages and sugar
 Date Published: nan

 31 . 12 . 87 Official Journal of the European Communities No L 399 / 11 COUNCIL REGULATION (EEC) No 4177/ 87 of 21 December 1987 opening, allocating and providing for the administration of a Community tariff quota for certain wine of designated origin falling within subheading ex 2204 21 25 , ex 2204 21 29, ex 2204 21 35 or ex 2204 21 39 of the combined nomenclature and originating in Algeria ( 1988 ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community and in particular Article 113 thereof, Having regard to the proposal from the Commission , Whereas the nomenclature used in the Common Customs Tariffwill be replaced from 1 January 1988 by the combined nomenclature based on the International Convention on the Harmonized Commodity Description and Coding System ; whereas this Regulation must therefore take account of that fact by indicating the combined nomenclature codes and , where appropriate , the Taric code numbers of the products concerned; Whereas equal and continuous access to the quota should be ensured for all Community importers and the rate laid down for the quota should be applied consistently to all imports of the products in question into the Member States until the quota is exhausted; whereas , in the light of these principles , allocation of the tariff quota among the Member States would seem to preserve the Community nature of the quota ; whereas in order to correspond as closely as possible to the real trend of the market for the products in question the allocation should reflect the requirements of the Member States based on statistics of imports of the said products from Algeria during a representative reference period and on the economic outlook for the quota period in question ; Whereas Article 20 of the Cooperation Agreement between the European Economic Community and the People's Democratic Republic of Algeria ( J ) as amended by the Additional Protocol to that Agreement consequent on the accession of the Kingdom of Spain and the Portuguese Republic to the Community ( 2 ) provides that certain wine of designated origin falling within subheading ex 2204 21 25 , ex 2204 21 29 , ex 2204 21 35 or ex 2204 21 39 of the combined nomenclature and originating in Algeria shall be exempt from customs duties on import into the Community within the limits of a Community tariff quota of 200 000 hectolitres ; whereas the wine must be put up in containers holding two litres or less ; whereas the wine must be accompanied either by a certificate of designation of origin in accordance with the model given in Annex D to the Agreement or , by way of derogation , by a document VI 1 or a VI 2 extract annotated in compliance with Article 9 of Regulation (EEC) No 3590 / 85 ( 3 ); Whereas , however , Council Regulation (EEC) No 2573 / 87 of 11 August 1987 laying down the arrangements for trade between Spain and Portugal on the one hand and Algeria , Egypt , Jordan , Lebanon , Tunisia and Turkey on the other ( 4 ) provides for the Portuguese Republic to defer until 31 December 1990 the application of the preferential arrangements for the products in question; whereas , consequently this Regulation does not apply to Portugal ; whereas the Community tariff quota in question should be opened for 1988 ; Whereas the wine in question is subject to compliance with the free-at-frontier reference price ; whereas , in order that such wine may benefit from this tariff quota , Article 54 of Regulation (EEC) No 822/ 87 ( 5 ) as last amended by Regulation (EEC) No 3992/ 87 ( 6 ), must be complied with ; Whereas in this case , however , neither Community nor national statistics showing the breakdown for each type of wine in question are available and no reliable forecasts of future imports can be made ; whereas in these circumstances the &lt;uota volumes should be allocated in initial shares , account being taken of possible demand for such wine on the markets of the various Member States ; Whereas , to allow for the trend of imports of the products concerned in the various Member States , the quota volume should be divided into two parts , the first being allocated among the Member States and the second held as a reserve to cover any subsequent requirements of Member States which have used up their initial share ; whereas , to afford importers in each Member State some degree of certainty , the first part of the tariff quota should be set at a certain level , which in this case could be 40% of the quota volume ; 0 ) OJ No L 263 , 27 . 9 . 1978 , p. 2 . ( 2 ) OJ No L 297 , 21 . 10.1987 , p. 2 . ( 3 ) OJ No L 343 , 20 . 12 . 1985 , p . 20 , Whereas the initial shares of the Member States may be used up at different rates ; whereas , in order to avoid any break in the continuity of supplies on this account , it should be provided that anyMember State which has almost used up its initial share should draw an additional share from the ( 4 ) OJ No L 250 , 1 . 9 . 1987 , p. 1 . ( 5 ) OJ No L 84 , 27 . 3 . 1987 , p. 1 . ( «) OJ No L 377 , 31 . 12 . 1987 , p. 20 . No L 399 / 12 Official Journal of the European Communities 31 . 12 . 87 Whereas since the Kingdom of Belgium, the Kingdom of the Netherlands and the Grand Duchy ofLuxembourg are united within and jointly represented by the Benelux Economic Union , any operation concerning the administration of the quota shares allocated to that economic union may be carried out by any one of its members , reserve ; whereas each time its additional share is almost used up a Member State should draw a further share and so on as many times as the reserve allows ; whereas the initial and additional shares must be valid until the end of the quota period; whereas this form of administration requires close cooperation between the Member States and the Commission and the latter must be able to monitor the extent to which the quota volume has been used up and inform the Member States accordingly ; HAS ADOPTED THIS REGULATION: Article 1 1 . From 1 January to 31 December 1988 the customs duties applicable in the Community , with the exception of Portugal , to imports of the following products shall be suspended at the level and within the limits of a Community tariff quota as shown below: Whereas if at a given date in the quota period a considerable quantity of a Member State's initial share remains unused , it is essential that the Member State concerned should return a significant proportion thereof to the reserve in order to prevent part of the Community tariff quota from remaining unused in one Member State when it could be used in others ; Order No CN code Description Amount of quota(hi ) Quota duty (% ) Wine of fresh grapes , including fortified wines , grape must other than that of heading No 2009 : 09.1000 i ex 2204 21 25 ex 2204 21 29 ex 2204 21 35 ex 2204 21 39 - White  Other - White  Other : 200 000 Free   Wines entitled to one of the following designations of origin : I Ai'n Besem-Bouira , M £dea , Coteaux du Zaccar , Dahra , Coteaux de Tlemcen , of an actual alcoholic strength by volume not exceeding 15% vol , in containers holding two litres or less , originating in Algeria Within the limit of this tariff quota the Kingdom of Spain shall apply customs duties calculated in accordance with Regulation (EEC) No 2573 / 87 . Article 2 1 . The Community tariff quota referred to in Article 1 shall be divided into two parts . 2 . The first part of the quota shall be allocated among the Member States ; the quota shares , which subject to Article 5 , shall be valid up to 31 December 1988 , shall be as follows : 2 . The wine in question is subject to observance of the free-at-frontier reference price . The wine in question shall benefit from this tariff quota on condition that Article 54 of Regulation (EEC) No 822 / 87 is complied with . (hectolitres) Benelux 12 800 Denmark 7 760 Germany 16 560 Greece 320 Spain 880 France 16 000 Ireland 5 280 Italy 7 600 United Kingdom 12 800 3 . Each wine , when imported , shall be accompanied either by a certificate of designation of origin , issued by the relevant Algerian authority or , by way of derogation , by a VI 1 document or a VI 2 extract annotated in compliance with Article 9 of Regulation (EEC) No 3590 / 85 , in accordance with the model annexed to this Regulation . 31 . 12 . 87 Official Journal of the European Communities No L 399 / 13 3 . The second part of the quota , amounting to 120 000 hectolitres , shall constitute the reserve . Article 6 The Commission shall keep account of the shares drawn by Member States pursuant to Articles 2 and 3 and shall inform each Member State of the extent to which the reserve has been used up as soon as it has been notified . It shall inform the Member States not later than 5 October 1988 of the state of the reserve following any return of quota shares pursuant to Article 5 . It shall ensure that the drawing which exhausts the reserve does not exceed the balance available , and to this end shall notify the amount of that balance to the Member State making the final drawing. Article 3 1 . If a Member State has used 90 % or more of its initial share as specified in Article 2 (2 ), or of that share less any portion returned to the reserve pursuant to Article 5 , it shall forthwith by notifying the Commission and to the extent that the reserve so permits , draw a second share equal to 15 % of its initial share , rounded up where necessary to the next whole number . 2 . If, after its initial quota "share has been used, up , a Member State has used 90 % or more of the second share as well , it shall forthwith , using the procedure provided for in paragraph 1 , and to the extent that the reserve so pfermits , draw a third share equal to 7,5 % of its initial share . 3 . If, after its second share has been used up , a Member State has used 90 % or more of its third share , it shall , using the procedure provided for in paragraph 1 , draw a fourth share equal to the third . This process shall continue until the reserve is used up . 4 . By way' of derogation from paragraphs 1 , 2 and 3 , Member States may draw smaller shares than those specified in the said paragraphs if there is reason to believe that they might not be used in full . Member States shall inform the Commission of their reasons for applying this paragraph . Article 7 1 . Member States shall take all appropriate measures to ensure that additional drawings of shares pursuant to Article 3 enable imports to be charged without interruption against their accumulated shares of the Community quota . 2 . Member States shall ensure that importers of the product concerned have free access to the quota shares allocated to them. 3 . Member States shall charge imports of the product concerned against their shares as and when the goods are entered with the customs authorities for free circulation . 4 . The extent to which a Member State has used up its shares shall be determined on the basis of the imports charged in accordance with paragraph 3 . Article 4 Additional shares drawn pursuant to Article 3 shall be valid until 31 December 1988 . Article 8 At the request of the Commission, Member States shall inform it of imports actually charged against their quota shares. Article 9 The Member States and the Commission shall cooperate closely to ensure that this Regulation is complied with . Article 5 By 1 October 1988 at the latest Member States must return to the reserve the unused portion of their initial share which , on 15 September 1988 , is in excess of 20 % of the initial volume . They may return a greater portion if there is reason to believe that it might not be used . By 1 October 1988 at the latest Member States must notify the Commission of the total quantities of the product concerned imported on or before 15 September 1988 and charged against the Community quota and of any portion of their initial share that they are returning to the reserve . Article 10 This Regulation shall enter into force on the day following that of its publication in the OfficialJournal of the European Communities. It shall apply with effect from 1 January 1988 . No L 399 / 14 Official Journal of the European Communities 31 . 12 . 87 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 21 December 1987 . For the Council The President B. HAARDER ANEXO  BILAG  ANHANG  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã   ANNEX  ANNEXE  ALLEGATO  BIJLAGE  ANEXO 1 .  Exporter  Exportateur : 2 .  Number  NumÃ ©ro : 00000 3. (Name of authority guaranteeing the designation of origin  Nom de l'organisme garantissant la dÃ ©no ­ mination d'origine) 4.  Consignee  Destinataire : 5 . CERTIFICATE OF DESIGNATION OF ORIGIN CERTIFICAT D'APPELLATION D'ORIGINE 6.  Means of transport  Moyen de transport : 7 . (Designation of origin  Nom de la dÃ ©nomination d'origine) 8.  Place of unloading  Lieu de dÃ ©chargement : 9 .  Marks and numbers, number 10., 11 . ana Ã ºÃ ¹Ã ·Ã ± Ã ¿Ã  pacKages  Marques et numÃ ©ros, nomore et nature des colis : Gross weight Poids brut Litres Litres 12 .  Litres ( in words)  Litres (en lettres) : 13 .  Certificate of the issuing authority  Visa de l'organisme Ã ©metteur : 14 .  Customs stamp  Visa de la douane : (See the translation under No 15  Voir traduction au n ° 15) 15. We hereby certify that the wine described in this certificate is wine produced within the wine district of and is considered by Algerian legislation as entitled to the designation of origin ' The alcohol added to this wine is alcphol of vinous origin . Nous certifions que le vin dÃ ©crit dans ce certificat a Ã ©tÃ © produit dans la zone de ., et est reconnu, suivant la loi algÃ ©rienne, comme ayant droit Ã la dÃ ©nomination d'origine « ». L'alcool ajoutÃ © Ã ce vin est de l'alcool d'origine vinique . 16. ' I 1 ) Space reserved for additional details given in the exporting country. (') Case rÃ ©servÃ ©e pour d'autres indications du pays exportateur.